internal_revenue_service number release date index number -------------- --------------------- ------------------------- --------------------------------- ------------------------------------ ------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number -------------------- refer reply to cc ita b04 plr-122193-07 date date legend legend firm a ------------------------------------------------------------------------------------------ ---------------------- --------------------------------------------------------- ---------------------------------------- --------------------------------- ----------------------------------------------------------------------------------------- sub b sub b1 sub c bank c1 ---------------------------------------------------------------------------------------------------------------- bank c2 ----------------------------------------------------- ------------------------------------------------------------------------------------------ ------------------------------------------------------------ dear ------------- this responds to your request for a private_letter_ruling dated date regarding the eligibility of bank c2 hereinafter proposed qi to serve as a qualified_intermediary qi as defined in sec_1_1031_k_-1 of the income_tax regulations specifically the ruling requested is that certain services provided by members of a controlled_group of which proposed qi is a member will not result in proposed qi being a disqualified_person with respect to the clients for whom the services are performed facts firm a provides directly or through its subsidiaries financial services to its clients one of its wholly-owned subsidiaries sub b is in the business of providing investment advisory brokerage and financial planning services sub b wholly owns sub b1 which is in the business of advising on insurance matters and selling insurance and annuity products other wholly-owned subsidiaries of firm a include sub c and bank c1 sub c wholly owns one other bank subsidiary proposed qi bank c1 is both a retail bank and a_trust company it provides an array of trust and estate services traditionally associated with trustees in addition to retail banking services proposed qi is a bank that provides retail banking services plr-122193-07 firm a wishes to expand its range of services to include the facilitation of like-kind_exchanges under sec_1031 of the internal_revenue_code to serve as qi in these exchanges firm a plans to use proposed qi proposed qi’s customers will include current clients of firm a’s subsidiaries law analysis sec_1031 provides that no gain_or_loss is recognized on the exchange of business or investment_property if the owner exchanges the property for like-kind business or investment_property however if a taxpayer in a deferred_like-kind_exchange actually or constructively receives money or other non-like-kind property before actually receiving like-kind replacement_property gain is recognized on the exchange to assist taxpayers in structuring deferred_exchange transactions in a way that avoids actual or constructive receipt of non-like-kind property sec_1_1031_k_-1 establishes safe harbors including the allowance of a qualified_intermediary to facilitate exchanges sec_1_1031_k_-1 provides that in the case of a taxpayer's transfer of relinquished_property involving a qualified_intermediary the qualified_intermediary is not considered the agent of the taxpayer for purposes of sec_1031 in such a case the taxpayer's transfer of relinquished_property and subsequent receipt of like-kind replacement_property is treated as an exchange and the determination of whether the taxpayer is in actual or constructive receipt of money or other_property before the taxpayer actually receives like-kind replacement_property is made as if the qualified_intermediary is not the agent of the taxpayer sec_1_1031_k_-1 provides in part that a ‘qualified intermediary’ is a person who is not the taxpayer or a disqualified_person as defined in sec_1_1031_k_-1 sec_1_1031_k_-1 provides in part that a disqualified_person is a person who is an agent of the taxpayer at the time of the transaction which includes a person who has acted as the taxpayer’s employee attorney accountant investment banker or broker or real_estate agent or broker within the 2-year period ending on the date of the transfer of the relinquished_property for this purpose the following services are not taken into account i services for the taxpayer with respect to exchanges of property intended to qualify for nonrecognition_of_gain_or_loss under sec_1031 and ii routine financial title insurance escrow or trust services for the taxpayer by a financial_institution title insurance_company or escrow company sec_1_1031_k_-1 provides that a disqualified_person also includes any person bearing a relationship described in either sec_267 or sec_707 determined by substituting in each section percent for percent each place it appears to an agent described in sec_1_1031_k_-1 for example except as provided in plr-122193-07 sec_1_1031_k_-1 an exchange accommodator would be a disqualified_person with respect to an exchanging taxpayer if a member of the controlled_group of which the accommodator is a member acts as a stockbroker for that exchanging taxpayer within two years before the exchange under sec_1_1031_k_-1 sec_1_1031_k_-1 does not apply to a bank as defined in sec_581 or a bank affiliate if the bank or bank affiliate would be a disqualified_person under paragraph sec_1_1031_k_-1 solely because it is a member of the same controlled_group as determined under sec_267 substituting percent for percent where it appears as a person who has provided investment banking or brokerage services to the exchanging taxpayer within two years of the exchange while the term agent is not defined in sec_1_1031_k_-1 the supreme court in 336_us_422 set forth factors that bear on whether a person is an agent of another these factors include whether the purported agent is operating in the name and for the account of the principal the purported agent binds the principal by its actions the purported agent transmits money received to the principal and receipt of income is attributable to the services of the employees of the principal and to assets of the principal in addition the supreme court stated that the agency-principal relationship cannot be founded solely on the fact that the principal owns the agent also the business_purpose of the purported agent must be the carrying on of the normal duties of an agent in national carbide the supreme court concluded that the absence of these factors and reliance on ownership of the purported agent by its parent indicated a fallacy in the agency argument made in that case the supreme court affirmed its previously-articulated agency analysis in bollinger v 485_us_340 in bollinger the court concluded that a corporation which held record title to property for its shareholders was the agent of the shareholders because it acted for its principals and held itself out as an agent in its dealings with third parties in the present case firm a sub b sub b1 sub c bank c1 and proposed qi are in the same controlled_group the firm a controlled_group thus under sec_1 k - k i proposed qi could be disqualified from serving as a qi as a result of activities performed by the other members of the firm a controlled_group it is our conclusion however that the services described in this ruling that are performed by members of the firm a controlled_group will not result in proposed qi being a disqualified_person with respect to sub b1 the activities that it performs for its insurance clients do not taking into account the factors and requirements discussed in national carbide result in an agency relationship between sub b1 and its clients sub b1 does not operate in the name and for the account of its clients or bind its clients by its actions it does not receive and transmit money for and to the client also its income is not derived from the assets or employees of its clients nor does it carry on any other duty_of an agent for plr-122193-07 its clients at no time does sub b1 satisfy any of the factors or requirements for agency to exist as to its clients also it does not provide any of the services listed in sec_1_1031_k_-1 that would make it a deemed agent of a client for purposes of the disqualified_person rules of sec_1_1031_k_-1 further the trust and retail banking services rendered to customers by firm a’s trust and banking subsidiaries bank c1 and proposed qi do not establish an agency relationship of the kind described in either national carbide or bollinger moreover the banking and trust services performed by bank c1 and proposed qi constitute routine financial or trust services rendered by financial institutions within the meaning of sec_1_1031_k_-1 ii that are not taken into account in determining whether a prospective qi is a disqualified_person the trust services rendered by bank c1 include principal and income accounting fiduciary income_tax services distribution and valuation services charitable_trust services bill payment probate related_services and discretionary investment and asset management services the routine banking services performed by bank c1 and proposed qi include consumer and small_business lending home financing margin lending and other extensions of credit retirement services and custodial services check writing direct deposit online bill payment and fee-refunded atm transactions these services are properly classified as routine financial or trust services and are not taken into account in determining whether proposed qi is a disqualified_person under sec_1_1031_k_-1 finally under sec_1_1031_k_-1 proposed qi’s services in connection with sec_1031 exchanges will not cause proposed qi to be an agent of a client engaging in a sec_1031 exchange in addition under sec_1_1031_k_-1 the fact that proposed qi will be a member of a controlled_group that includes an investment banker or broker sub b will not disqualify proposed qi from providing qi services to investment clients of sub b ruling provided bank c2 proposed qi herein is a bank as defined in sec_581 of the code proposed qi will not be a disqualified_person as defined in sec_1_1031_k_-1 by reason of performance by firm a and its affiliates of the above-described investment advisory brokerage private planning insurance_trust and retail banking services for proposed qi’s customers and clients caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed regarding services performed by members of the firm a controlled_group that are not expressly mentioned in this private_letter_ruling the rulings contained in this letter are based upon information and representations submitted by the applicant taxpayer firm a and accompanied by penalty of perjury statements executed by an appropriate party while this office has plr-122193-07 not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely michael j montemurro branch chief branch income_tax accounting enclosure
